Order entered July 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00690-CV

                             WILLIAM T. DICKSON, Appellant

                                               V.

                AMERICAN ELECTRIC POWER, INC., ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC 14-04316

                                           ORDER
       We GRANT appellant’s motion to consolidate appeals ONLY TO THE EXTENT that

this appeal and the appeal docketed as appellate cause number 05-14-01575-CV be submitted on

the same date before the same panel. The appeals will retain their separate cause numbers.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE